Case 2:18-cv-13443-BAF-DRG ECF No. 67 filed 07/13/20                   PageID.1879       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Oakland Tactical Supply, LLC,
 et al.,

                                    Plaintiff(s),
 v.                                                      Case No. 2:18−cv−13443−BAF−DRG
                                                         Hon. Bernard A. Friedman
 Howell Township,

                                    Defendant(s),



                           NOTICE OF DETERMINATION OF MOTION
                                WITHOUT ORAL ARGUMENT

      The following motion(s) have been filed:

                 Motion to Dismiss − #60
                 Motion for Summary Judgment − #61
                 Motion to Strike − #66
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Bernard A. Friedman without oral argument.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/J. Curry−Williams
                                                     Case Manager

 Dated: July 13, 2020
